Case 1:18-cv-00590-WES-LDA Document 38 Filed 03/19/20 Page 1 of 6 PageID #: 444



                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND

 ______________________________
                               )
 DAVID DeCAPUA,                )
 individually and on behalf of )
 all others similarly situated,)
                               )                C.A. No. 18-590 WES
           Plaintiff,          )
                               )
      v.                       )
                               )
 METROPOLITAN PROPERTY AND     )
 CASUALTY INSURANCE COMPANY,   )
                               )
           Defendant.          )
 ______________________________)

                                    ORDER

       This case turns on an antiquated statute that has remained

 unchanged while technology has evolved.           See Glasser v. Hilton

 Grand Vacations Co., 948 F.3d 1301, 1308 (11th Cir. 2020) (“What

 changed?    Technology    and   marketing    strategies.     But   not   the

 statute.”).    Plaintiff, on behalf of himself and a putative class,

 filed a Class Action Complaint, ECF No. 1, alleging Defendant

 violated the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C.

 § 227 et seq.     Congress enacted the TCPA almost thirty years ago

 in response to aggressive telemarketing; since then, the FCC has

 issued orders seeking to account for technological evolution.            See

 Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1045 (9th Cir.

 2018); see also 47 U.S.C. § 227(b)(2) (giving the FCC rulemaking

 authority).     But, even supplemented, the TCPA lacks precision,
Case 1:18-cv-00590-WES-LDA Document 38 Filed 03/19/20 Page 2 of 6 PageID #: 445



 muddying its application. See Glasser, 948 F.3d at 1306 (“Clarity,

 we lament, does not leap off this page of the U.S. Code.”).

       Plaintiff alleges Defendant’s use of an “automatic telephone

 dialing system” (an “auto-dialer”) to send text messages in a

 marketing campaign violated the TCPA.                    Compl. ¶¶ 1-4.            United

 States Magistrate Judge Lincoln D. Almond recommended granting

 Defendant’s Motion to Dismiss Plaintiff’s Class Action Complaint,

 ECF No. 11.     See Report and Recommendation (“R&R”) 6, ECF No 25.

 The Court ACCEPTS the R&R, rejecting Plaintiff’s objection, and

 GRANTS Defendant’s Motion to Dismiss.

       Defendant     points     to    two    bases   on   which       the   Court    could

 conclude that EZ Texting is not an auto-dialer. 1 First, as pleaded,

 EZ Texting requires too much human intervention to qualify as an

 auto-dialer.        See   47   U.S.C.       §   227(a)(1)      (an    auto-dialer      is

 “equipment which has the capacity—(A) to store or produce telephone

 numbers   to   be    called,        using   a   random    or     sequential        number

 generator; and (B) to dial such numbers”).                Second, as pleaded, EZ

 Texting does not have the capacity to generate random or sequential

 phone numbers.      See id.

       Magistrate Judge Almond addressed Plaintiff’s first legal

 failure in fine detail, concluding that EZ Texting requires too




       1On review, the Court addresses both grounds for dismissal.
 See Fed. R. Civ. P. 72(b)(3) (the Court may “accept, reject, or
 modify the recommended disposition” from the Magistrate Judge).


                                             2
Case 1:18-cv-00590-WES-LDA Document 38 Filed 03/19/20 Page 3 of 6 PageID #: 446



 much human intervention to qualify as an auto-dialer.             R&R 5-6.

 That intervention includes uploading and storing a list of numbers

 from outside the system; selecting recipients from “groups” of

 stored numbers; drafting a message and selecting its delivery time;

 and reviewing and sending the message.         Compl. ¶¶ 49, 52-53.

       The Court accepts the R&R’s reasoning.        See Glasser, 948 F.3d

 at 1312 (“Far from automatically dialing phone numbers, this system

 requires a human’s involvement to do everything except press the

 numbers on a phone.”).        On review, the Court is unpersuaded by

 Plaintiff’s argument that human intervention is only relevant with

 respect to dialing. The Eleventh Circuit recently recognized that,

 even where a system dials numbers itself, critical is that “[a]n

 employee’s choice initiates every call.”        Id.   EZ Texting “demands

 far more from its human operators than just ‘turning on the machine

 or initiating its functions.’”         Id. (quoting Marks, 904 F.3d at

 1052-53); see also Ramos v. Hopele of Fort Lauderdale, LLC, 334 F.

 Supp.   3d   1262,   1265   (S.D.   Fla.   2018)    (holding   that   human

 intervention sufficiently “negate[d] the EZ-texting program” as an

 auto-dialer); Duran v. La Boom Disco, Inc., 369 F. Supp. 3d 476,

 492 (E.D.N.Y. 2019) (same).

       While this alone warrants dismissal, the Court also analyzes

 whether Plaintiff failed to plead that EZ Texting has the capacity

 to generate random or sequential numbers.          The circuits are split

 on whether the TCPA requires this, with most determining that an


                                      3
Case 1:18-cv-00590-WES-LDA Document 38 Filed 03/19/20 Page 4 of 6 PageID #: 447



 auto-dialer must have the present capacity to do so.                   Dominguez v.

 Yahoo, Inc., 894 F.3d 116, 121 (3d Cir. 2018); see also Glasser,

 948 F.3d at 1311-12; Gadelhak v. AT&T Servs., Inc., 950 F.3d 458,

 468-69 (7th Cir. 2020).               But see Marks, 904 F.3d at 1050-53

 (holding that an auto-dialer includes a device “with the capacity

 to dial stored numbers automatically”).

        This Court agrees with the majority of courts that have

 considered the question, a conclusion that ends Plaintiff’s case.

 These decisions hold that, to qualify as an auto-dialer, the system

 must    be   able    to    randomly    or       sequentially    generate   numbers.

 Plaintiff effectively concedes that EZ Texting cannot do this, but

 claims that “[b]ecause a list of phone numbers can be uploaded to

 and    stored   on   the    EZ   Texting        System   from   a   Microsoft   Excel

 spreadsheet,” EZ Texting is “capable [of] using Microsoft Excel’s

 [function] as a sequential number generator.”                   Compl. ¶¶ 48-52.

        Seeking to avoid dismissal, Plaintiff submits that various

 pieces of equipment may be combined to form what amounts to an

 auto-dialer.        See Hatuey v. IC Sys., Inc., No. 16-CV-12542, 2018

 WL 5982020, at *7 (D. Mass. Nov. 14, 2018).                     But Plaintiff does

 not plead that Microsoft Excel is an integral and necessary part

 of EZ Texting, as he now suggests.                Rather, Plaintiff alleges only

 that EZ Texting can use Microsoft Excel (as one of two options) as

 a sequential number generator, and that Defendant’s employees

 regularly do use it in that manner.                 See Compl. ¶¶ 34, 41-44, 50


                                             4
Case 1:18-cv-00590-WES-LDA Document 38 Filed 03/19/20 Page 5 of 6 PageID #: 448



 (explaining that employees “regularly use Microsoft Excel” (one of

 “two methods”), Defendant seeks to hire employees with proficiency

 in Microsoft Excel, and EZ Texting “is also capable [of] using

 Microsoft Excel’s [function] as a sequential number generator”).

 But a system must have the present capacity to function as an auto-

 dialer and, as pleaded, EZ Texting does not.

       True, this case is before the Court on a motion to dismiss

 and the Court must “accept as true all well-pleaded facts alleged

 in the complaint and draw all reasonable inferences therefrom in

 the pleader’s favor.”      Lemelson v. Bloomberg L.P., 903 F.3d 19, 23

 (1st Cir. 2018) (quoting Rodríguez-Reyes v. Molina-Rodríguez, 711

 F.3d 49, 52-53 (1st Cir. 2013)). Focusing on “the non-speculative,

 non-conclusory facts and reasonable inferences implied by those

 facts, [the Court must] ask whether it is plausible, as opposed to

 merely possible, that [the] plaintiff’s complaint narrates a claim

 for relief.”    Id.   For the reasons discussed, the Court concludes

 that EZ Texting, as pleaded, is outside the TCPA’s purview.              See

 Dominguez, 894 F.3d at 121; Ramos, 334 F. Supp. 3d at 1272-73.




                                      5
Case 1:18-cv-00590-WES-LDA Document 38 Filed 03/19/20 Page 6 of 6 PageID #: 449



       Plaintiff’s Complaint fails on its face and, accordingly, the

 Court GRANTS Defendant’s Motion to Dismiss, ECF No. 11. 2



 IT IS SO ORDERED.




 William E. Smith
 District Judge
 Date: March 18, 2020




       2 The Court need not address Defendant’s alternative relief
 sought (a stay of proceedings pending forthcoming FCC guidance).


                                      6
